Case 5:20-cr-00111-H-BQ Document 16 Filed 02/24/21 Page:Eppfifle Rage RR.

fu ORTHERN D} IST. Or TX

LUBBOCK Division
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS 4071 FEB 24 ayig: 33

 

LUBBOCK DIVISION
UNITED STATES OF AMERICA § ORDER SETTING eae Stes oroen fe“
§ OF TEMPORARY DETENTION PURSUANT
§ TO BAIL REFORM ACT
v. : CASENO: = 5:20-CR-111-H-BQ-1
DALE MATTHEW DEMPSEY §
ORDER SETTING HEARING
It is ORDERED that a(n):
_X_ Arraignment Hearing
_ Detention Hearing
___ Preliminary Hearing
_.._ Identity Hearing

Arraignment and Detention Hearing

Preliminary Hearing and Detention Hearing

will be held on Wednesday, March 3, 2021, at 9:30 a.m. before United States

Magistrate Judge D. Gordon Bryant, Jr., in the United States Magistrate Judge’s

Courtroom, Federal Building, 2°4 floor, Room 214, 1205 Texas Avenue, Lubbock, Texas.

Pending the hearing(s), the Defendant is remanded to and shall be held in custody

of the United States Marshal and produced for the hearing(s).

DATED: February 24, 2021. /}} (( f-

 

D, GORDON BRYA NT, JR.
UNITED STATES RYANT, JR JUDGE

 

 
